  8:20-cv-00224-RGK-PRSE Doc # 22 Filed: 12/22/20 Page 1 of 1 - Page ID # 61




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

JOHN K. WALTON,

                   Plaintiff,                            8:20CV224

      vs.
                                                          ORDER
MICHEAL MYERS, Director; WEST,
Captain, Official capacity; SULLIVAN,
LT, Official capacity;       MOSS, Sgt,
Official capacity; GILLISPIE, Officer,
Individual          capacity;      and
PENAHERRARA, Officer;

                   Defendants.


      IT IS ORDERED that Plaintiff’s Motion for Leave to Proceed in Forma
Pauperis (Filing 21) is denied as moot. Plaintiff was granted leave to proceed in
forma pauperis as a nonprisoner in Filing 20.

      Dated this 22nd day of December, 2020.

                                           BY THE COURT:


                                           Richard G. Kopf
                                           Senior United States District Judge
